STATEMENT OF ADDITIONAL INFORMATION THE VICTORY PORTFOLIOS FUND NAME CLASS A CLASS C CLASS I CLASS R INVESTOR SELECT TRUST Balanced Fund SBALX VBFCX VBFIX VBFGX Core Bond Index Fund (formerly known as Core Bond Fund) SIMIX VCBIX Diversified Stock Fund SRVEX VDSCX VDSIX GRINX Established Value Fund VETAX VEVIX GETGX Federal Money Market Fund SBFXX SBSXX Financial Reserves Fund FNRXX Fund for Income IPFIX VFFCX GGIFX Government Reserves Fund GMUXX VGGXX Global Equity Fund VPGEX VPGCX VPGYX Institutional Money Market Fund VICXX VISXX International Fund VIAFX VICFX VIIFX International Select Fund VISFX VISKX VISIX Investment Grade Convertible Fund SBFCX VICIX Large Cap Growth Fund VFGAX VFGCX VFGRX National Municipal Bond Fund VNMAX Ohio Municipal Bond Fund SOHTX Ohio Municipal Money Market Fund AOHXX Prime Obligations Fund SPOXX Small Company Opportunity Fund SSGSX VSOIX GOGFX Special Value Fund SSVSX VSVCX VSPIX VSVGX Stock Index Fund SSTIX VINGX Tax-Free Money Market Fund STOXX Value Fund SVLSX VVFCX VVFIX VVFGX Supplement dated November 8, 2010 to the Statement of Additional Information (“SAI”)dated March 1, 2010 As revised March 18, 2010 and May 28, 2010 1. Effective, November 12, 2010, the Core Bond Fund will change its name to Core Bond Index Fund.All references to Core Bond Fund in this Statement of Additional Information are to be replaced with Core Bond Index Fund. 2. The following modifies the section entitled “ADVISORY AND OTHER CONTRACTS – Portfolio Managers – Other Accounts” which begins on page 75. Effective November 12, 2010 Cynthia G. Koury serves as senior portfolio manager, Lawrence G. Babin serves as lead portfolio manager, and Ernest C. Pelaia serves as portfolio manager of the Balanced Fund.Also effective November 12, 2010, Ernest C. Pelaia serves as portfolio manager of Core Bond Index Fund; Heidi Adelman serves as sole portfolio manager of Fund for Income; and Paul A. Toft serves as portfolio manager for both the National Municipal Bond Fund and the Ohio Municipal Bond Fund. VP-SAI-SUPP1 Fund (Portfolio Management Team) Number of Other Accounts (Total Assets)1 as of October 31, 2009 Number of Other Accounts (Total Assets)1 Subject to a Performance Fee as of October 31, 2009 Balanced Fund (Ms. Cynthia G. Koury, Mr. Lawrence G. Babin and Mr. Ernest C. Pelaia) Other Investment Companies 7 ($1.1 billion) None Other Pooled Investment Vehicles 31 ($7.9 billion) None Other Accounts 3,187 ($8.3 billion) 29 ($1.8 billion) Core Bond Index Fund (Mr. Ernest C. Pelaia) Other Investment Companies None N/A Other Pooled Investment Vehicles 17 ($2.0 billion) None Other Accounts 57 ($1.3 billion) 21 ($292.3 million) Fund for Income(Ms. Heidi Adelman) Other Investment Companies None N/A Other Pooled Investment Vehicles 17 ($1.8 billion) None Other Accounts 57 ($1.3 billion) 21 ($292.3 million) National Municipal Bond Fund (Mr. Paul A. Toft) Other Investment Companies None N/A Other Pooled Investment Vehicles 9 ($674.8 million) None Other Accounts 9 ($321.0 million) 1 ($110.0 million) Ohio Municipal Bond Fund (Mr. Paul A. Toft) Other Investment Companies None N/A Other Pooled Investment Vehicles 9 ($667.0 million) None Other Accounts 9 ($321.0 million) 1 ($110.0 million) 1Rounded to the nearest billion, or million, as relevant. The following table indicates the dollar range of shares of the relevant Fund beneficially owned by the indicated portfolio manager as of June 30, 2010.Information concerning beneficial ownership of Fund shares by the Balanced Fund’s other mangers is included in the SAI. Portfolio Manager Fund Dollar Range of Shares Beneficially Owned as of June 30, 2010 Mr. Pelaia Balanced Fund None Core Bond Index Fund None 2 VP-SAI-SUPP1 3. The following modifies the third and fourth paragraphs of the section entitled “Advisory and Other Contracts — Portfolio Managers — Compensation,” which begins on p. 78: The Funds’ portfolio managers may participate either in the Adviser’s long-term incentive plan, the results for which are based on the Adviser’s business results (the “Adviser Incentive Plan”), or may receive options on KeyCorp common stock (the “KeyCorp Incentive Plan”).Eligibility for participation in these incentive programs depends on the manager’s performance and seniority.The following portfolio managers participate in the Adviser Incentive Plan: Mr. Babin, Ms. Bush, Mr. Conners, Mr. Dahl, Mr. Danes, Mr. Globits, Mr. Graff, Mr. Janus, Mr. Kaesberg, Mr. Kefer, Mr. Knerr, Mr. Koskuba, Ms. Koury, Mr. La Jaunie, Mr. Maronak, Mr. Miller, Mr. Putman, Ms. Rains, Mr. Sachdeva and Mr. Schmitt.The following portfolio managers participate in the KeyCorp Incentive Plan: Ms. Adelman, Mr. Kilbane, Mr. Pelaia, and Mr. Toft. In addition to the compensation described above, each of the Diversified Stock Fund’s portfolio managers (Mr. Babin, Mr. Danes and Ms. Rains), the Core Bond Index Fund’s portfolio manager (Mr. Pelaia),the Global Equity, International and International Select Funds’ portfolio managers (Mr. Knerr, Mr. La Jaunie) may earn long-term incentive compensation based on a percentage of the incremental, year-over-year growth in revenue to the Adviser attributable to fees paid by all investment companies, other pooled investment vehicles and other accounts that employ strategies similar to those employed by the Diversified Stock, Core Bond Index , Global Equity, International and International Select Funds. 3 VP-SAI-SUPP1
